Citation Nr: 0730166	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-36 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a seizure disorder, to 
include as secondary to service-connected meningitis.


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel











INTRODUCTION

The veteran served on active duty from September 1948 to 
August 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefit sought on appeal.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no evidence of a seizure disorder in service or 
for many years thereafter.

3.  There is no evidence that the veteran's seizure disorder 
was caused or worsened by his service-connected meningitis.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  A seizure disorder was not caused or worsened by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in April 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was not provided.  The 
Board specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic service-connection claim and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefit.  
As such, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the April 2005 VCAA notice was given prior to the 
appealed AOJ decision, dated in June 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity and etiology of his disabilities, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
The Board now turns to the merits of the veteran's claim.

The veteran seeks service connection for his seizure disorder 
as secondary to his service-connected meningitis.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as epilepsy, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one 
year following service discharge.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Service connection was granted for meningitis in May 1955.  
The veteran's service medical records (SMRs) reflect a 
diagnosis of and treatment for bacterial spinal meningitis.  
From service separation in August 1952 to November 2003, the 
veteran had no complaints or diagnoses of a seizure disorder.  

The veteran submitted a letter, dated in December 2004, from 
his private treating physician regarding his seizure 
disorder.  The physician noted that the veteran had a long 
history of seizures and epilepsy and he expected them to 
continue into the future.  The physician stated that he knew 
the patient had bacterial meningoencephalitis while in 
service and opined that "[w]ithin reasonable medical 
certainty, this could definitely be a cause of the patient's 
subsequent epilepsy.  No other risk factors have been 
identified."  

In May 2005, the veteran underwent a VA examination.  The 
examiner spoke mainly with the veteran's wife, as the veteran 
was unable or unwilling to answer most of the examiner's 
questions.  The wife related that the veteran began 
experiencing seizures in November 2003.  She described these 
seizures as "a staring spell, follow[ed] by falling down on 
the left side" and these symptoms lasted from 5 to 7 seconds 
per seizure.  The medical history noted that the veteran 
experienced these seizures up to 12 times per day.  

The veteran advised that he sought treatment at Barrow's 
Neurological Institute where he was diagnosed as having 
epileptic seizures.  He was then transferred to the Mayo 
Clinic for his treatment and his condition improved.  The 
veteran's wife advised that he was having 2 to 3 and up to 4 
seizures per day.  Both the veteran and his wife asserted 
their belief that his seizures were directly related to his 
spinal meningitis.

The VA examiner noted that he had examined the veteran two 
years prior to the instant examination, and at that time, he 
did not note any neurological residuals of the veteran's 
meningitis.  He stated that the veteran was clearly not 
experiencing seizures when he previously examined the 
veteran.

In conjunction with the VA examination, the examiner 
indicated that he reviewed the entire claims file as well as 
the letter from the veteran's private physician.  The 
examiner noted that the veteran developed a seizure disorder 
a year and a half before the instant examination and that 
"it [was] not reasonable to relate this to meningitis [which 
occurred] some 50 years ago."  

The veteran submitted a March 2006 letter indicating that his 
seizures were as likely as not a result of his meningitis.  
He stated that VA has failed to consider his private 
physician's opinion, and has failed to apply the benefit of 
the doubt doctrine when deciding his claim.  

Based upon the evidence as outlined above, the Board finds 
that the veteran is not entitled to service connection for 
seizure disorder either on a direct or presumptive basis.  
There is no evidence in the veteran's SMRs showing complaints 
or diagnoses of a seizure disorder.  The veteran's discharge 
medical examination lists his clinical evaluation as normal 
and that he "denie[d] all other significant medical 
history."  The discharge examination does reflect the 
veteran's 1951 hospitalization for silicosis and his 1952 
diagnosis of meningitis.  There is no evidence that the 
veteran sought treatment for a seizure disorder in service or 
for many years thereafter.  In fact, according to the 
veteran's wife, his first seizure did not occur until 
November 2003-nearly 50 years after discharge from service.  
The veteran submitted a letter from his private treating 
physician indicating that meningitis could "definitely be a 
cause" of his seizure disorder and no other risk factors 
were found.  (emphasis added).  Service connection may not be 
based on a resort to speculation or even remote possibility.  
See 38 C.F.R. § 3.102;  see also Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (finding that evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  Thus, the opinion of the veteran's 
private physician is speculative and is not a competent 
medical opinion linking the veteran's seizure disorder to his 
service-connected meningitis.  The VA examiner, on the other 
hand, indicated that he had previously examined the veteran 
and did not note any neurological residuals of his meningitis 
during the prior examination.  Further, he reviewed the 
veteran's claims file and the statement made by the private 
physician before expressing his opinion.  Ultimately, the VA 
examiner found that it would not be reasonable to link the 
veteran's current seizure disorder with meningitis that 
occurred nearly 50 years prior.  

Finally, there is no evidence that any service-connected 
residuals of the veteran's in-service meningitis caused or 
worsened the veteran's seizure disorder.  Thus, service 
connection is not warranted on a secondary basis.  38 C.F.R. 
§ 3.310.

The Board appreciates the statements made by the veteran and 
his wife at the VA examination, and those made by the veteran 
in a letter sent to VA, whereby they alleged that there was a 
link between the veteran's meningitis and his seizure 
disorder.  The veteran and his wife are competent, as 
laypeople, to report that as to which they have personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
They are not, however, competent to offer their medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that the veteran or his wife 
have specialized medical knowledge. See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matter requiring medical knowledge"), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Absent a competent 
medical opinion linking the veteran's seizure disorder to his 
service-connected meningitis, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for seizure disorder.


ORDER

Service connection for seizure disorder is denied 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


